Title: To George Washington from Brigadier General Gold Selleck Silliman, 7 March 1777
From: Silliman, Gold Selleck
To: Washington, George



Sr
Fairfield [Conn.] March 7th 1777.

By Colo. Chester the Bearer I think it my Duty to acquaint Your Excellency, that for about 6 Weekes back the Enemy’s Ships of Warr & Tenders have been, and still are cruissing along the Sound Near Connecticutt Shores, and at this Time a Fleet of 11 Sail of Ships &c. are under Sail opposite to my House, passing Westward; last Monday 7 Sail went by us to the Eastward; Tuesday Morning this Town were alarmed at Day Light with the Appearance of Two Men of Warr & 4 Tenders at Anchor in a fine Bay about 2 Miles Westward of the Town; the Militia that could be called in at so short a Warning came, & were posted at those Places where it was most likely the Enemy would attempt to land as it was apprehended they intended to do; on this the Enemy contented themselves with throwing a few Shot at us without Effect, and about 11. oClock A.M. they made Sail off into the Sound,

and were soon joined by 10 Sail more, 7 of which passed to the Eastward; the Rest soon put about and went away to the Westward; after they were gone, we found five of their Boats in different Places along the Bay; whether they were sent ashore with Parties that are now secreted among our Tories or whether they broke loose in the Storm I cant tell, for there was a violent Gale of Wind that Night, which I beleive was the Means of preventing their destroying the Town in the Night; However last Wensday Morning the same two Men of Warr & 4 Tenders came into the Bay again and came to an Anchor within abt a Mile of the Shore upon this a reconnoitreing Party Were sent down to the Bay, and about 200 Militia were soon called in; while this was doing, the Ships manned 13 Boats and made for the Shore, and when within about 20 Rods of the Shore they stopt and lay on their Oars for some time as if looking out for something, and then put about & went on Board again. These Ships remained there till this Morning and they are now out of Sight. while they lay there the Militia haveing Two Iron Six Pounders badly mounted on travelling Carriages, with One of them made the Ships so uneasy—that one of them & the Tenders pushed out a little Way the Night before last, to get out of the reach of that Gun, but returned again Yesterday Morning; That the Enemy do meditate a Descent on this Town by the Intelligence we have I think is beyond a Doubt, and our Intelligence is that the Plunder of the Town is to be given to our Tory Enemies that are in their Service; Three Hundred Militia are ordered in here to serve as a Guard but this will by no Means be sufficient to defend the Town; and a finer Place for the Enemy to possess themselves of to make a fortified Post upon I know of none any where, than a Hill adjoining to this Bay which the Bearer will describe to You and will give You further Particulars. On the whole I beg Your Excellency’s Attention to this Matter and that some Troops with some Artillery & Stores may be ordered here forthwith for our Defence, I beg the Favour of Your Excellency’s Answer to this by the Bearer. I am Your Excellency’s Most Obedient and Most Humle Servt

G. Selleck Silliman

